EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tina McKeon on 2/24/2021.

The application has been amended as follows: 

	Claims 11, 26-29, 31, 33-36, 38-41 and 43 have been cancelled.

	In claim 1, at line 3, the phrase  “produced by” has been deleted and replaced with  --wherein the method comprises--.
	In claim 46, at line 2, the term  “oil seed” has been deleted and replaced with  --oilseed--.

Conclusion
Claims 1-5 and 44-47 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY L CLARK/Primary Examiner, Art Unit 1699